Title: To John Adams from United States Senate, 23 December 1799
From: United States Senate
To: Adams, John


				
					To the President of the United States:
					December 23, 1799
				
				The Senate of the United States respectfully take leave, sir, to express to you their deep regret for the loss their country sustains in the death of General George Washington. This event, so distressing to all our fellow–citizens, must be peculiarly heavy to you, who have long been associated with him in deeds of patriotism. Permit us, sir, to mingle our tears with yours: on this occasion it is manly to weep. To lose such a man at such a crisis is no common calamity to the world. Our country mourns her father. The Almighty Disposer of human events has taken from us our greatest benefactor and ornament. It becomes us to submit with reverence to Him who “maketh darkness his pavilion.”With patriotic pride we review the life of our Washington, and compare him with those of other countries who have been pre–eminent in fame. Ancient and modern names are diminished before him. Greatness and guilt have too often been allied; but his fame is whiter than it is brilliant. The destroyers of nations stood abashed at the majesty of his virtue. It reproved the intemperance of their ambition, and darkened the splendor of victory. The scene is closed, and we are no longer anxious lest misfortune should sully his glory; he has travelled on to the end of his journey, and carried with him an increasing weight of honor; he has deposited it safely, where misfortune cannot tarnish it, where malice cannot blast it. Favored of Heaven, he departed without exhibiting the weakness of humanity: magnanimous in death, the darkness of the grave could not obscure his brightness. Such was the man whom we deplore. Thanks to God, his glory is consummated: Washington yet lives—on earth in his spotless example—his spirit is in heaven. Let his countrymen consecrate the memory of the heroic general, the patriotic statesman, and the virtuous sage. Let them teach their children never to forget that the fruit of his labors and his example are their inheritance.
				
					Samuel Livermore, President of the Senate, pro tempore
				
				
			